DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,7, 8, 9,16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longhenry et al. (US2014/0001054) Guastella et al. (USP 9,162,904) .
Longhenry et al. disclose an electric cleaning apparatus comprising a vacuum
Cleaner 10 and a station 12 that can be connected to and disconnected from the vacuum cleaner 10, wherein the vacuum cleaner 10 comprises: a first reservoir configured to store electrolyzed water (inherent in floor scrubber 10); and a first cleaner (scrubber on front end and squeegee on rear, see fig.1) configured to clean a surface to Claim 1
The station 40 (Guastella et al. description of station 12 in Longhenry et al.) includes a pump 68 for moving electrolytic fluid from reservoir 60 to the first reservoir in cleaner 10. Claim 3
The squeegee is a second cleaner which is capable of dry wiping (see fig.1). Claims 7,16
Small vessel fill assembly 46 constitutes a second supply system. Claim 8
 Longhenry et al. and Guastella et al. disclose a station 12 connectable to and disconnectable from a vacuum 10 cleaner that includes a first reservoir (inherent in the liquid scrubber) configured to store electrolyzed water and a first cleaner (scrubber at front of cleaner 10) configured to clean a surface to be cleaned by using the electrolyzed water supplied from the first reservoir (para. 0002-0003; 0012-0014), the station comprising: a second reservoir (104a, 104b, 102) configured to store water; an electrolyzed-water generator 86 configured to generate the electrolyzed water by electrolyzing the water in the second reservoir; and a supply system 50 configured to Claim 9
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Longhenry et al. (US2014/0001054) and Guastella et al. (USP 9,162,904), as applied to claim 1.
Guastella et al. disclose that the alkaline liquid is transferred from the station 12 to cleaner 10 using a pump 68 and not using gravity as specified in claim 2. However, using gravity to transfer fluid from one container to another is known and would have Claim 2
The squeegee is a second cleaner which is capable of dry wiping (see fig.1). Claim 15
Small vessel fill assembly 46 constitutes a second supply system. Claim 20
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Longhenry et al. (US2014/0001054) and Guastella et al. (USP 9,162,904).
Longhenry et al. disclose a vacuum cleaner 10 connectable to and disconnectable from a station 12 that includes: a second reservoir (104a, 104b, 102) configured to store water; an electrolyzed-water generator 86 configured to generate electrolyzed water by electrolyzing the water in the second reservoir; and a supply system 50 configured to supply the electrolyzed water generated with the electrolyzed-water generator 86, the vacuum cleaner 10 comprising: a first reservoir configured to store an electrolyzed water supplied through the supply system; and a first cleaner (scrubber at front, fig.1) configured to clean a surface to be cleaned by using the electrolyzed water supplied from the first reservoir.
Longhenry et al, nor Guastella et al. disclose the relative sizes of the first and second reservoirs.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions Claim 10
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Longhenry et al. (US2014/0001054) and Guastella et al. (USP 9,162,904), as applied to claim 2, and further in view of Wurm et al. (US 2019/0069749).
Longhenry et al. is silent as to an automated control system as for filling the first reservoir in vacuum cleaner 10. Wurm et al. discloses a floor cleaning maching 10 having a liquid reservoir and a docking station 14 in which the cleaning machine connects to fill the liquid reservoir. The docking station 14 includes a liquid dispensing control system including a liquid level sensor which sends a signal to the dispensing system when the liquid in the reservoir reaches a fill level in order to stop liquid dispensing from the docking station (para. 0063). Accordingly it would have been obvious to one skilled in the art to equip the floor cleaner 10 with a level sensor in the liquid reservoir and a control system responsive to a signal from the sensor for when the reservoir is full in the station 12 in the system in Longhenry et al., in view of the practice as taught in Wurm et al. Claim 11
Claims 6,19 are rejected under 35 U.S.C. 103 as being unpatentable over Longhenry et al. (US2014/0001054) and Guastella et al. (USP 9,162,904), as applied to claim 1, and further in view of Wurm et al. (US 2019/0069749).
Longhenry et al. is silent as to an automated control system as for filling the first reservoir in vacuum cleaner 10. Wurm et al. discloses a floor cleaning maching 10 having a liquid reservoir and a docking station 14 in which the cleaning machine connects to fill the liquid reservoir. The docking station 14 includes a liquid dispensing Claim 6
The squeegee is a second cleaner which is capable of dry wiping (see fig.1). Claims 19
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Longhenry et al. (US2014/0001054) and Guastella et al. (USP 9,162,904), as applied to claim 3, and further in view of Wurm et al. (US 2019/0069749).
Longhenry et al. is silent as to an automated control system as for filling the first reservoir in vacuum cleaner 10. Wurm et al. discloses a floor cleaning maching 10 having a liquid reservoir and a docking station 14 in which the cleaning machine connects to fill the liquid reservoir. The docking station 14 includes a liquid dispensing control system including a liquid level sensor which sends a signal to the dispensing system when the liquid in the reservoir reaches a fill level in order to stop liquid dispensing from the docking station (para. 0063). Accordingly it would have been obvious to one skilled in the art to equip the floor cleaner 10 with a level sensor in the liquid reservoir and a control system responsive to a signal from the sensor for when the
reservoir is full in the station 12 in the system in Longhenry et al., in view of the practice as taught in Wurm et al. Claim 12

Allowable Subject Matter
Claims 4,5,13,14,17,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited references are generally related to the claimed invention. Special attention to US 2017/0049288 which discloses a trailing dry mop of a floor scrubber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/David Redding/           Primary Examiner, Art Unit 3723